DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In the abstract, p. 41, line 9, the comma should be deleted.
In the abstract, p. 41, line 11, the comma should be deleted.
In the specification, the patent number corresponding to the parent application should be added.
On p. 22, line 31, "721via" should be replaced by --721 via--.
Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.


	
Claim Objections
Claim(s) 14 and 20 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 14, p. 39, line 30, "making" should be replaced by --make--.  
	In claim 14, p. 40, line 2, "validating" should be replaced by --validate--.  
In claim 20, p. 40, line 26, "making" should be replaced by --make--.  
	In claim 20, p. 40, line 32, "validating" should be replaced by --validate--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2-6 and 14-19 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 2, lines 2-3 recites "the verification code".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this is referring back to "a particular verification code" or "a predetermined verification code" in parent claim 1.  The same same issue occurs in claims 3-6 and 15-19.
Claim 14 recites "An assistance server comprising ... computer program code configured to ... cause at least one device at least to:  mak[e] a determination, at an assistance server ...".  It is unclear what the relationship is between "An assistance server" on p. 39, line 26, "at least one device" on p. 39, 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-10, 13-14, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel (EP 2746810 A1) in view of Gopalakrishna (US 10,262,505 B1).
In regard to claim 1, Wendel discloses:
making a determination, at an assistance server (10, Fig. 1), that a particular verification code matches a predetermined verification code, wherein the particular verification code is associated with a request from an entity (14, Fig. 1) claiming to be a 
in response to making the determination that the particular verification code matches the predetermined verification code, validating the request by providing data to the entity claiming to be the satellite navigation system receiver (¶13-14; ¶17; ¶20; ¶38). 
Wendel fails to disclose the particular verification code is associated with a given time instant; wherein the predetermined verification code is assigned to the given time instant.
	Gopalakrishna teaches the use of a time-based PIN as a particular verification code to match to a predetermined verification code to validate a user (col. 5, lines 4-34; col. 8, lines 53-59; col. 9, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase security by using a PIN that is different at different times, so that if an unauthorized entity intercepts the PIN at a first time, then cannot use the PIN at a second time.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a valid PIN will be harder to produce by an unauthorized entity.

In regard to claim 14, Wendel discloses an assistance server comprising at least one processor and at least one memory (10, Fig. 1) [where a server inherently includes at least one processor and at least one memory], wherein the at least one memory includes computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause at least one device (10, Fig. 1) at least to: 
make a determination, at an assistance server (10, Fig. 1), that a particular verification code matches a predetermined verification code, wherein the particular verification code is associated with a request from an entity (14, Fig. 1) claiming to be a satellite navigation system receiver (¶13-14; ¶17; ¶20; ¶38; ¶10) where ¶14 and ¶38 refer to TETRA, and ¶10 states that TETRA using a verification/PIN code; where the receiver sending the verification/PIN code to the assistance server is a request for authentication/verification; and where the assistance server determines whether the verification/PIN code is correct]; and 
in response to making the determination that the particular verification code matches the predetermined verification code, validate the request by providing data to the entity claiming to be the satellite navigation system receiver (¶13-14; ¶17; ¶20; ¶38). 
Wendel fails to disclose the particular verification code is associated with a given time instant; wherein the predetermined verification code is assigned to the given time instant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase security by using a PIN that is different at different times, so that if an unauthorized entity intercepts the PIN at a first time, then cannot use the PIN at a second time.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a valid PIN will be harder to produce by an unauthorized entity.
Gopalakrishna is analogous art because it is solving the same problem: determining whether a requestor is an authorized user.
In regard to claim 20, Wendel discloses a non-transitory computer readable storage medium in which computer program code is stored, the computer program code causing at least one device to perform the following when executed by at least one processor (10, Fig. 1) [where a server inherently includes at least one processor and at least one memory/non-transitory computer readable storage medium]: 
make a determination, at an assistance server (10, Fig. 1), that a particular verification code matches a predetermined verification code, wherein the particular verification code is associated with a request from an entity (14, Fig. 1) claiming to be a satellite navigation system receiver (¶13-14; ¶17; ¶20; ¶38; ¶10) where ¶14 and ¶38 refer to TETRA, and ¶10 states that TETRA using a verification/PIN code; where the 
in response to making the determination that the particular verification code matches the predetermined verification code, validate the request by providing data to the entity claiming to be the satellite navigation system receiver (¶13-14; ¶17; ¶20; ¶38). 
Wendel fails to disclose the particular verification code is associated with a given time instant; wherein the predetermined verification code is assigned to the given time instant.
	Gopalakrishna teaches the use of a time-based PIN as a particular verification code to match to a predetermined verification code to validate a user (col. 5, lines 4-34; col. 8, lines 53-59; col. 9, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase security by using a PIN that is different at different times, so that if an unauthorized entity intercepts the PIN at a first time, then cannot use the PIN at a second time.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a valid PIN will be harder to produce by an unauthorized entity.
Gopalakrishna is analogous art because it is solving the same problem: determining whether a requestor is an authorized user.
claim 4, Wendel further discloses the verification code is included in a message designed for communications between a mobile device comprising the satellite navigation system receiver and a device offering a location based service (12, Fig. 1; ¶3; ¶40) [where positioning assistance data (e.g. coarse position, ephemerides, almanac) is a location based service because the coarse position and the particular sets of ephemerides that would correspond to the visible satellites at that position is based on the location of the receiver.  A receiver at a different location on earth would receive a different coarse position and a different set of ephemerides.]
In regard to claims 6 and 19, Wendel further discloses the verification code is included in an internal message in a mobile device comprising the satellite navigation system receiver (¶36) [where there would inherently be an internal message between a memory and a transmitter of the mobile device to transmit the verification code to the assistance server]. 
In regard to claim 9, Wendel further discloses providing a service to the satellite navigation system receiver (12, Fig. 1; ¶3; ¶40) [where the service is providing positioning assistance data (e.g. coarse position, ephemerides, almanac)]. 
In regard to claim 10, Wendel further discloses providing positioning assistance data to the satellite navigation system receiver (12, Fig. 1; ¶3; ¶40) [where coarse position, ephemerides, almanac is positioning assistance data]. 
In regard to claim 13, Wendel further discloses transmitting information on location to the satellite navigation system receiver (12, Fig. 1; ¶3; ¶40) [where coarse position is transmitted]. 
claim 17, Wendel further discloses the verification code is included in a message designed for communications between a mobile device comprising the satellite navigation system receiver (¶14; ¶38) and a device offering a location based service (12, Fig. 1; ¶3; ¶40) [where positioning assistance data (e.g. coarse position, ephemerides, almanac) is a location based service because the coarse position and the particular sets of ephemerides that would correspond to the visible satellites at that position is based on the location of the receiver.  A receiver at a different location on earth would receive a different coarse position and a different set of ephemerides.]

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel and Gopalakrishna, as applied to claims 1 and 14, and further in view of Pihl (US 6,397,074 B1).
In regard to claim 2, Wendel further discloses the assistance server providing positioning assistance data (¶19).
Wendel and Gopalakrishna fail to disclose the assistance server receiving a request for positioning assistance data including the verification code.
Pihl teaches an assistance server receiving a request for positioning assistance data in the same message as a request for authentication/verification (Fig. 3; col. 5, lines 27-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reducing the amount of network traffic used (and associated costs) by only sending positioning assistance data when it is needed by the receiver, and by reducing the 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that network traffic is reduced.
In regard to claim 15, Wendel further discloses the assistance server providing positioning assistance data (¶19).
Wendel and Gopalakrishna fail to explicitly disclose extracting the verification code from a request for positioning assistance data. 
Pihl teaches an assistance server receiving a request for positioning assistance data in the same message as a request for authentication/verification (Fig. 3; col. 5, lines 27-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reducing the amount of network traffic used (and associated costs) by only sending positioning assistance data when it is needed by the receiver, and by reducing the number of messages that need to be sent by including the request for positioning assistance data with other requests, where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to extract a received/particular verification code so that it can be compared to a predetermined verification code.
.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel and Gopalakrishna, as applied to claims 1 and 14, and further in view of Techopedia (Handshaking).
Wendel and Gopalakrishna fail to teach a handshaking message for positioning assistance service communication includes the verification code. 
Techopedia teaches that handshaking is a known method for establishing communication between two devices, providing the necessary information or protocols for the sender and receiver; it allows the receiving device to know how to receive the input data from the sender and then output the received data in the necessary format applicable to the receiver (¶2; ¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the establishing of communications between the entity and the assistance server using a known method for establishing communication between two devices in order to establish communication, such as the handshaking of Techopedia.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being establishing of communications between the entity and the assistance server.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel and Gopalakrishna, as applied to claims 1 and 14, and further in view of Bloebaum (US 2002/0098849 A1).
Wendel and Gopalakrishna fail to teach the verification code is included in a peer-to-peer message for communications between a mobile device comprising the satellite navigation system receiver and a device offering a location based service. 
Bloebaum teaches a positioning assistance server can be a peer server and the positioning assistance information can be sent using a peer-to-peer message (title; ¶30; ¶36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow satellite navigation system receivers that do not have access to a stationary positioning assistance server to have access to positioning assistance information.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that satellite navigation system receiver have access to positioning assistance information.
In the combination the communication between the entity/satellite navigation system receiver would continue to include the verification code in order to verify that the entity was an approved satellite navigation system receiver.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel and Gopalakrishna, as applied to claim 1, and further in view of Enge (US 2014/0351576 A1).
Wendel and Gopalakrishna fail to teach designating location information of the entity as authentic.
Enge teaches designating location information of the entity as authentic (Fig. 1; 736, Fig. 7 cont.; 930, Fig. 9 cont.; 1818, Fig. 18; ¶124; ¶145; ¶182) [in order to restrict access to a protected resource to users at authorized locations (¶81)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that a protected resource is only accessed by authorized users at authorized locations.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that users at authorized locations are only able to access a protected resource.
	
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel (EP 2746810 A1) in view of Brainard (US 2006/0256961 A1).
In regard to claim 1, Wendel discloses:
making a determination, at an assistance server (10, Fig. 1), that a particular verification code matches a predetermined verification code, wherein the particular verification code is associated with a request from an entity (14, Fig. 1) claiming to be a satellite navigation system receiver (¶13-14; ¶17; ¶20; ¶38; ¶10) where ¶14 and ¶38 
in response to making the determination that the particular verification code matches the predetermined verification code, validating the request by providing data to the entity claiming to be the satellite navigation system receiver (¶13-14; ¶17; ¶20; ¶38). 
Wendel fails to disclose the particular verification code is associated with a given time instant; wherein the predetermined verification code is assigned to the given time instant.
Brainard teaches a detailed authentication method (Fig. 5; ¶61-67) including a particular verification code (249, Fig. 5) associated with a given time instant (¶62); wherein a predetermined verification code (248, Fig. 5) is assigned to the given time instant (¶62).
Replacing the authentication method of Wendel (TETRA using a PIN-code) with the detailed authentication method of Brainard is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods for authenticating an entity to a server, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of authenticating the device to the server.
In regard to claim 7, Brainard further teaches generating a verified message authentication code (SV) from a seed key (SM); and generating the predetermined . 

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel (EP 2746810 A1) in view of Vinckier (US 2016/0021093 A1).
In regard to claim 1, Wendel discloses:
making a determination, at an assistance server (10, Fig. 1), that a particular verification code matches a predetermined verification code, wherein the particular verification code is associated with a request from an entity (14, Fig. 1) claiming to be a satellite navigation system receiver  (¶13-14; ¶17; ¶20; ¶38; ¶10) where ¶14 and ¶38 refer to TETRA, and ¶10 states that TETRA using a verification/PIN code; where the receiver sending the verification/PIN code to the assistance server is a request for authentication/verification; and where the assistance server determines whether the verification/PIN code is correct]; and 
in response to making the determination that the particular verification code matches the predetermined verification code, validating the request by providing data to the entity claiming to be the satellite navigation system receiver (¶13-14; ¶17; ¶20; ¶38). 
Wendel fails to disclose the particular verification code is associated with a given time instant; wherein the predetermined verification code is assigned to the given time instant.
	Vinckier teaches the use of a time-based code as a particular verification code to match to a predetermined verification code to validate a user (¶94).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a valid code will be harder to produce by an unauthorized entity.
In regard to claim 8, Vinckier further teaches receiving a list of future message authentication codes from a trusted source, wherein the particular verification code is derived from the list according to the given time instant (¶94).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendel and Vinckier (US 2016/0021093 A1), as applied to claim 1, and further in view of del Castillo (US 2009/0124267 A1)
Vinckier further teaches the use of future message authentication codes to the satellite navigation system receiver (¶94).
Wendel and Vinckier fail to teach providing predicted positioning assistance data and the future message authentication codes (associated with the predicted positioning assistance data) to the satellite navigation system receiver. 
del Castillo teaches positioning assistance data providing predicted positioning assistance data (¶20) [where the positioning assistance data is Long Term Orbit assistance date valid for up to 10 days into the future].

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the positioning assistance data needs to be updated less often.

The following reference(s) is/are also found relevant:
	Sharp (US 2016/0012465 A1), which teaches a time-based PIN (¶929).
Allison (US 2007/0159388 A1), which teaches peer-to-peer sharing of positioning assistance data (Fig. 1-3; ¶13; ¶44; ¶66; ¶80).
Seymour (US 2011/0163914 A1), which teaches peer-to-peer sharing of positioning assistance data (Fig. 3; ¶36).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648
                                                                                                                                                                                                   /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648